Title: To George Washington from Benjamin Moody, 17 November 1779
From: Moody, Benjamin
To: Washington, George


        17 Nov. 1779. Moody defends a property sale “for £15000” that “includes the Lands devised me by Colo. Thomas Colvil” and proposes, per GW’s suggestion in a letter of 18 Sept., final settlement through “a suit in Chancery.” Such an action would allow GW to execute the deed “free from censure,” even though the sale would be completed with depreciated currency. Moody asks GW to “authorise some attorney practising in Fairfax Court” to represent him in the suit so a determination can be reached “early the next Spring.” Moody indicates “dispatch in this matter is of the utmost consequence.”
       